Citation Nr: 1738266	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-31 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left patellar tendonitis.

2.  Entitlement to service connection for right patellar tendonitis.

3.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Christine Clemens, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The appellant served in the North Carolina Army National Guard from August 2006 to August 2011 with various periods of inactive duty for training and a period of active duty for training from July 2007 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2017, the appellant appeared at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claim file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to deciding the appellant's claim.  The appellant seeks service connection for left patellar tendonitis, right patellar tendonitis, and a right foot disability.  Service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.

First, it appears that certain military personnel records related to the appellant's active duty and inactive duty for training have not been associated with the claim file.  The records present indicate that the appellant served in the North Carolina National Guard from August 2006 to August 2011 and earned points for active duty in periods from July 2007 to August 2009.  For example, from August 2008 to August 2009, the appellant earned 6 active duty points.  However, the days these points were acquired are not reflected in the record.  Similarly, military personnel records contained in the claim file only account for periods of inactive duty for training between October 2009 and August 2011.  During the May 2017 hearing, the appellant's representative stated that she had periods of inactive duty for training from January 2008 until her discharge.  The Board will remand in order to attempt to obtain these records.

In addition, the Board finds that an examination is warranted in this case.  The record indicates that during the period of the appellant's active duty for training, she was issued a sick slip in November 2007, noting a temporary permanent profile was needed for "extensive damage to legs already injured."  The injury was noted as shin splints.  Another sick slip from November 2007 notes that the appellant had pain in both calves and lower bones.

The evidence also shows that in March 2009 treatment record, the appellant was seen about right knee pain incurred during a volleyball game at college the previous week.  Similarly, a National Guard periodic health assessment from March 2009 indicates that the appellant suffers from joint pain due to a fall on her knee during a volleyball game.  However, a letter from a private physician in May 2009 states that the appellant has had several concerns about leg and joint pain since July 2008, particularly while exercising.  It also states the appellant had foot surgery as a child and that she has had numerous postural and alignment imbalances in both lower extremities, inter alia, which combine to make exercise such as running and climbing difficult and painful.  A private treatment record from August 2010 states that the appellant reported heel and foot pain for the past few years and that she gets pain in her knees when trying to run.  The Board will remand for an opinion to determine if any injury incurred was due to or aggravated while performing active duty for training or inactive duty training.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding military personnel records pertaining to the appellant's service in the National Guard, to include dates of active duty for training and inactive duty for training from August 2006 to August 2011, and associate them with the claim file.  All efforts to obtain the records must be documented and, if they cannot be obtained, this should be noted in the file.

2.  After completing the above, schedule the appellant for a VA examination to determine the etiology of her left patellar tendonitis, right patellar tendonitis, and a right foot disability.

A copy of the claim file, including all relevant treatment records and a copy of this Remand, must be provided to the examiner.  The examiner should note review of these documents in any subsequent opinion.

Upon completion of the examination and review of the evidence, the examiner must provide an opinion on the following: 

(a)  Confirm diagnoses of the appellant's left patellar tendonitis, right patellar tendonitis, and a right foot disability.  To the extent that any of the appellant's diagnosed disabilities are related to a congenital defect, this should be noted and explained.

(b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant's left patellar tendonitis, right patellar tendonitis, and a right foot disability are proximately due to or aggravated by her active duty training or inactive duty training.

"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A complete rationale for all opinions rendered is required and the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he/she relied upon in reaching his/her conclusions.  

The examiner is advised that the appellant is competent to report her symptoms and history, and such statements by the appellant must be specifically acknowledged and considered in formulating any opinions concerning the severity of her disabilities.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




